DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

4.	Claims 1, 2, 4, 14, 15, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagata et al. (JP 09-227207, machine translation Patent Application H08-035023 is used here).
Nagata et al. disclose a gypsum board comprising gypsum material, 0.1 to 3% by weight of filler such as wood chips and glass fibers (claim 1 and [0034]).  
The limitations of claim 2 can be found in Nagata et al. at claim 1, where it discloses the gypsum board.  Nagata does not require any structural feature corresponding to a backing lamina as defined by the specification at page 2, lines 15-23.  Therefore, Nagata’s board has no backing lamina as claimed.

The limitations of claim 4 can be found in Nagata et al. at [0038], where it discloses the base paper.
The limitations of claims 14 and 15 can be found in Nagata et al. at [0034], where it discloses the vermiculite.
The limitations of claims 17 and 18 can be found in Nagata et al. at [0034], where it discloses the perlite.

5.	Claims 1, 2, 4, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lehnert et al. (US Patent 4,748,771).
Lehnert et al. disclose a gypsum strip comprising 68.24 wt% of gypsum dihydrate, 1.05 wt% of glass fiber and 6.43 wt% of wood chips (claim 1 and col. 6, lines 20-24).  The method of making the gypsum strip is the same method of making gypsum wallboard, therefore this composition can be used to make a gypsum wallboard (col. 6, lines 48-62).
The limitations of claim 2 can be found in Lehnert et al. at claim 1, where it discloses the gypsum strip.  Lehnert does not require any structural feature corresponding to a backing lamina as defined by the specification at page 2, lines 15-23.  Therefore, Lehnert’s board has no backing lamina as claimed.
The limitations of claim 4 can be found in Lehnert et al. at col. 6, line 57, where it discloses the paper covering sheets.
The limitations of claims 14 and 15 can be found in Lehnert et al. at claim 1, where it discloses the vermiculite and the clay.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

7.	Claims 1-3 and 7-10 are rejected under 35 U.S.C. 103(a) as obvious over Kossatz et al. (US Patent 4,902,348) in view of Lehnert et al. (US Patent 4,748,771).
	Kossatz et al. disclose a plasterboard comprising gypsum binder and wood chips  in a weight ratio of 1:0.25 to 1:0.35 (claim 1).  Other reinforcing materials such as glass fibers can be added (col. 3, lines 41-45).
However, Kossatz et al. is silent on the amount of glass fibers.
Lehnert et al. disclose a composition comprising 68.24 wt% of gypsum dihydrate, 1.05 wt% of glass fiber and 6.43 wt% of wood chips, to provide a composition to be made into a gypsum material (claim 1 and col. 6, lines 20-24).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use this specific amount of glass fibers in the composition.  It is prima facie obvious to select a known material based on its suitability for its intended use.  See MPEP 2144.07.
The limitations of claim 2 can be found in Kossatz et al. at claim 1, where it discloses the plasterboard.  Kossatz does not require any structural feature corresponding to a backing lamina as defined by the specification at page 2, lines 15-23.  Therefore, Kossatz’s board has no backing lamina as claimed.
Kossatz et al. at claim 1, where it discloses the length of 1 to 10 mm.
The limitations of claim 7 can be found in Kossatz et al. at Example 4, where it discloses the spruce wood chips having an average thickness of 0.15 mm and a length of 3 to 7 mm (reads on irregular shape).
The limitations of claims 8-10 can be found in Kossatz et al. at Example 4, where it discloses the wood chips having a length of 3 to 7 mm and an average thickness of 0.15 mm.

8.	Claims 5, 6, 12, 13 and 16 are rejected under 35 U.S.C. 103(a) as obvious over Kossatz et al. (US Patent 4,902,348) in view of Lehnert et al. (US Patent 4,748,771) as applied to claims 1-3 and 7-10, and further in view of Taboulot et al. (WO 2013/174951, equivalent US 2015/0114264 is being used here).
The disclosure of Kossatz et al. in view of Lehnert et al. is adequately set forth in paragraph 7 and is incorporated herein by reference.
	However, Kossatz et al. in view of Lehnert et al. is silent on the plasterboard having a mat, hydrophobic additive and foam.
Taboulot et al. disclose a gypsum-based product such as plasterboard comprising calcium sulphate dihydrate, wherein the board can be made with surface reinforcement or liner sheets such as glass mat (claim 12, [0003], [0044]).  The composition may contain moisture repellents such as silicone oils or waxes and stabilized foam ([0045], claim 16).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use this specific prima facie obvious to select a known material based on its suitability for its intended use.  See MPEP 2144.07.

9.	Claim 11 is rejected under 35 U.S.C. 103(a) as obvious over Kossatz et al. (US Patent 4,902,348) in view of Lehnert et al. (US Patent 4,748,771) as applied to claims 1-3 and 7-10, and further in view of Taboulot et al. (WO 2013/174951, equivalent US 2015/0114264 is being used here).
The disclosure of Kossatz et al. in view of Lehnert et al. is adequately set forth in paragraph 7 and is incorporated herein by reference.
	However, Kossatz et al. in view of Lehnert et al. is silent on the plasterboard having a paper facing comprises both glass fibers and cellulose fibers.
Taboulot et al. disclose a gypsum-based product such as plasterboard comprising calcium sulphate dihydrate, wherein the board can be made with surface reinforcement or liner sheets such as paper, glass mat or natural fiber mat (e.g. hemp, wood) (claim 12, [0003]).  This surface reinforcement or liner sheets can be made of glass and natural fibers.  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762